Case 0:21-cv-60617-AHS Document 1 Entered on FLSD Docket 03/19/2021 Page 1 of 7




                               IN THE UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                     FORT LAUDERDALE DIVISION

     BFMM Company, LLC, a Florida limited
     liability company, and
     BRUNO MICELI, an Individual,

                          Plaintiffs,                         CIVIL ACTION NO. _________

             v.                                               COMPLAINT

     UNITED STATES OF AMERICA,

                          Defendant.



            The Plaintiffs, BFMM Company, LLC, a Florida limited liability company (now

 dissolved), and BRUNO MICELI, an Individual, by and through their undersigned counsel and

 hereby file this Complaint against the UNITED STATES OF AMERICA upon the grounds set

 forth herein, and in support thereof, states as follows:

                                            FACTUAL BACKGROUND

            1.    The Plaintiff owned and operated a retail store in Davie, Florida, named BFMM

                  Company, LLC, a Florida Limited Liability Company (now dissolved) (hereinafter

                  referred to as “BFMM”). The store is comprised of a commercial storefront dedicated

                  to retail sales of retail food market, focusing mostly on groceries to the Plaintiffs’

                  customers.

            2.    Located in Florida’s 23rd Congressional District, BFMM serves a community where

                  approximately 10% of households receive Supplemental Nutrition Assistance Program

                  benefits1 (“SNAP”), formerly known as Food Stamps, which is overseen by the Food

                  & Nutrition Service (“FNS”) of the United States Department of Agriculture


 1
     See USDA Publication of December 2020, Profile of SNAP Households: Florida Congressional District 23.

                                                    Page 1 of 7
Case 0:21-cv-60617-AHS Document 1 Entered on FLSD Docket 03/19/2021 Page 2 of 7




          (“USDA”). Of said households, approximately 33.4% are below the poverty level,

          49.1% of said households are with one or more people 60 years of age and over, 46.2%

          of said households are with child(ren) under the age of 18 years, and 37.1% of said

          households are with disabled individual(s).

       3. Accordingly, BFMM began accepting Electronic Benefit Transfers (or “EBT”) to

          better serve the local community and increase its attractiveness to SNAP customers.

          These SNAP customers eventually became a substantial share of the store’s total

          clientele, responsible for a substantial portion of the store’s gross revenue on EBT

          alone. In addition to EBT, the SNAP clientele account for an even larger portion of the

          gross revenue as they conduct significant non-SNAP transactions as well for ineligible

          items.

       4. On December 14, 2017, the USDA, through the FNS, issued a Charge Letter to the

          Plaintiffs, wherein the Plaintiffs were charged by the Defendant with selling ineligible

          items and exchanged cash for SNAP benefits at the store which resulted in a permanent

          disqualification of their SNAP license.

       5. The Plaintiffs denied and defended against the Charge Letter, but on November 13,

          2020 they were permanently disqualified from SNAP.

       6. Accordingly, on November 20, 2020, the Plaintiffs filed for an Administrative Review

          of the Department’s decision to permanently disqualify them, as permitted by 7 C.F.R.

          §279, and presented arguments and evidence in support of their position. The Plaintiffs

          argued that even if the transactions had occurred, the appropriate sanction would have

          been the issuance of a Civil Money Penalty in Lieu of Permanent Disqualification,

          rather than a permanent disqualification.



                                          Page 2 of 7
Case 0:21-cv-60617-AHS Document 1 Entered on FLSD Docket 03/19/2021 Page 3 of 7




       7. The Administrative Review Division of the USDA responded to the Plaintiffs’ appeal

          in a letter and opinion dated February 18, 2021 and received February 19, 2021. The

          Plaintiffs’ appeal was denied. A copy of the letter and opinion dated February 18, 2021

          are attached hereto as Exhibit “A”.

       8. This Judicial Appeal has been filed timely and seeks the reversal of the USDA’s current

          decision to permanently disqualify the Plaintiffs from participating as a SNAP retailer.

                                    JURISDICTION AND VENUE

       9. The Plaintiffs bring this action based upon their disqualification from eligibility to

          participate in the Supplemental Nutrition Assistance Program, as codified by Congress

          in 7 U.S.C. §§ 2011 – 2036(c).

       10. This Court has subject matter jurisdiction over the matters raised by the Plaintiffs in

          this case pursuant to 7 U.S.C. §2023, and 7 C.F.R. §279.7. Furthermore, 28 U.S.C.

          §1331 gives this Court original jurisdiction over civil actions arising under the laws of

          the United States, for which the aforementioned statute and regulation qualify.

       11. Venue is appropriate in this District pursuant to 7 C.F.R.§279.7(a), 7 U.S.C. §2023(13)

          and 28 U.S.C. §1391(b) as this Plaintiffs’ business was owned and operated in Davie,

          Broward County, Florida and because the facts giving rise to the circumstances herein

          occurred in the Southern District of Florida.

                                            PARTIES

       12. The Plaintiff, BFMM COMPANY, LLC, a limited liability company (now dissolved),

          operated at 4051 Stirling Road, Davie, Florida 33314. BFMM Company, LLC is

          referred to herein as “BFMM” and referred to herein collectively with the other

          Plaintiffs as “Plaintiffs”.



                                           Page 3 of 7
Case 0:21-cv-60617-AHS Document 1 Entered on FLSD Docket 03/19/2021 Page 4 of 7




       13. BRUNO MICELI, an Individual, is a natural person and resident of Florida and was

          the registered owner of BFMM, and is referred to herein collectively with the other

          Plaintiffs as “Plaintiffs”.

       14. The Defendant, the UNITED STATES OF AMERICA, acting through its agency, the

          United States Department of Agriculture (hereinafter referred to as the “USDA” or

          “Department”), and its subservice, the Food and Nutrition Service (hereinafter referred

          to as “FNS”).

                                        GENERAL ALLEGATIONS

       15. The Supplemental Nutrition Assistance Program (SNAP) is a government program

          operated pursuant to Title 7 United States Code, Chapter 51, and codified more

          specifically as 7 U.S.C. §§2011-2036(c).

       16. The general purpose of SNAP is to provide food benefits (formerly “food stamps”) to

          program participants who meet certain financial need requirements. SNAP participants

          are awarded benefits (money) issued on a state-by-state basis in varying amounts based

          upon the needs of their household. These benefits are transmitted to, and utilized by

          the participant, through an Electronic Benefits Transfer (EBT) card, which

          conceptually functions similar to a debit card.

       17. The benefits are to be used by the participant only for the purchase of food and other

          eligible items sold by approved SNAP retailers, such as BFMM.

       18. In turn, SNAP retailers are governed by the Defendant through 7 C.F.R. §278.6 which

          in pertinent part permits the disqualification or suspension of retailers who violate

          SNAP regulations.

       19. Significantly, SNAP violations on the part of retailers typically occur in two areas: (1)



                                             Page 4 of 7
Case 0:21-cv-60617-AHS Document 1 Entered on FLSD Docket 03/19/2021 Page 5 of 7




          the sale of ineligible items to SNAP participants (using their EBT benefits), and (2)

          trafficking in SNAP benefits.

       20. The term “trafficking” is defined at length by 7 C.F.R. §271.2, which states in pertinent

          part that trafficking is:

              “(1) The buying, selling, stealing, or otherwise effecting an
              exchange of SNAP benefits issued and accessed via Electronic
              Benefit Transfer (EBT) cards, card numbers and personal
              identification numbers (PINs), or by manual voucher and signature,
              for cash or consideration other than eligible food, either directly,
              indirectly, in complicity or collusion with others, or acting alone;
              (2) The exchange of firearms, ammunition, explosives, or controlled
              substances, as defined in section 802 of title 21, United States Code,
              for SNAP benefits;
              (3) Purchasing a product with SNAP benefits that has a container
              requiring a return deposit with the intent of obtaining cash by
              discarding the product and returning the container for the deposit
              amount, intentionally discarding the product, and intentionally
              returning the container for the deposit amount;
              (4) Purchasing a product with SNAP benefits with the intent of
              obtaining cash or consideration other than eligible food by reselling
              the product, and subsequently intentionally reselling the product
              purchased with SNAP benefits in exchange for cash or consideration
              other than eligible food; or
              (5) Intentionally purchasing products originally purchased with
              SNAP benefits in exchange for cash or consideration other than
              eligible food;
              (6) Attempting to buy, sell, steal, or otherwise affect an exchange of
              SNAP benefits issued and accessed via Electronic Benefit Transfer
              (EBT) cards, card numbers and personal identification numbers
              (PINs), or by manual voucher and signatures, for cash or
              consideration other than eligible food, either directly, indirectly, in
              complicity or collusion with others, or acting alone.”

              See 7 C.F.R. §271.2 (2016)

       21. Notably, neither the Charge Letter (which instituted the Agency action) nor the

          proceedings before the Administrative Review Office, offered any evidence or


                                            Page 5 of 7
Case 0:21-cv-60617-AHS Document 1 Entered on FLSD Docket 03/19/2021 Page 6 of 7




          allegation that the store’s ownership or management was involved in the alleged

          violations.

       22. Instead, the Defendant’s allegations involve transactions that allegedly occurred

          outside of the store’s premises, and well outside of the Plaintiffs’ control.

       23. Nevertheless, the Defendant held the store liable for its employee’s alleged actions

          unrelated to his employment and off the premises of the store.

 COUNT I: REQUEST FOR JUDICIAL REVIEW

       24. The Plaintiffs incorporate and restate each and every paragraph set forth above as

          though more fully set forth herein.

       25. The Plaintiffs, pursuant to 7 U.S.C. §2023 and 7 C.F.R. §279.7 have the right to, and

          hereby do, request a de novo judicial review of the permanent disqualification issued

          by the Defendant against the Plaintiffs.

       26. The initial administrative decision, in addition to the Final Agency Decision rendered

          upon the Administrative Appeal, errantly found that the Plaintiffs had committed

          SNAP regulation violations.

       27. Furthermore, the Plaintiffs have never been afforded an opportunity to cross examine

          the investigator, nor have they been permitted the opportunity to review the

          Administrative Record and respond to the allegations and evidence set forth therein.

       28. As such, the Defendant, acting through its department and sub-departments in the

          USDA, improperly and impermissibly permanently disqualified the Plaintiff from

          participation in SNAP.

       29. Therefore, the permanent disqualification against the Plaintiffs should be set aside by

          this Court and the Plaintiffs’ status as an approved SNAP retailer should be reinstated.



                                           Page 6 of 7
Case 0:21-cv-60617-AHS Document 1 Entered on FLSD Docket 03/19/2021 Page 7 of 7




         WHEREFORE, the Plaintiffs, BFMM Company, LLC, a Florida limited liability

 company (now dissolved), and Bruno Miceli, an Individual, respectfully request this Honorable

 Court conduct a Judicial Review of the Defendant’s permanent disqualification of the Plaintiffs,

 and subsequently enter Judgment against the Defendant for improperly permanently disqualifying

 the Plaintiffs, as well as awarding the Plaintiffs the attorney’s fees and costs incurred in this action.

     This matter has been respectfully submitted to the Court by the undersigned attorney, and shall

 be served upon the Defendant in the manner prescribed by the Federal Rules of Civil Procedure, 7

 C.F.R. §279 and 7 U.S.C. §2023, as will be evidenced by the proof of service filed with the Court

 hereafter.

 Dated: March 19, 2021                           Respectfully submitted,


                                                 METROPOLITAN LAW GROUP, PLLC
                                                 /s/ Andrew Z. Tapp
                                                 ANDREW Z. TAPP, ESQ.
                                                 Florida Bar No.: 68002
                                                 1971 W. Lumsden Road, #326
                                                 Brandon, Florida 33511-8820
                                                 Telephone: (813) 228-0658
                                                 Facsimile: (813) 330-3129
                                                 Email: Andrew@Metropolitan.Legal
                                                         LaJeana@Metropolitan.Legal

                                                 COUNSEL FOR PLAINTIFFS




                                               Page 7 of 7
